DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the passing" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato (US 8162166).
 	Regarding claims 1 and 13, Nakazato discloses a sealing plug 10 Fig. 1 for a panel opening 3, the plug having an axis and comprising: a head portion 20 having a first diameter larger than of the panel opening; and a leg portion 31 concentric to the head portion and having a second diameter shorter than the first diameter, the plug characterized in that: the leg comprises at least two latches 40 extending radially towards the head portion, wherein each latch comprises a base 41 contacting the leg and a first half and a second half divided by an imaginary plane defined by the axis of the plug and a center of the base, wherein each latch is resiliently deformable about an axis defined by the base of each latch, and wherein a passing of the leg portion and the at least two latches through the panel opening causes resilient deformation of each latch, such that each latch deforms and recovers thereby causing the panel 1 to be retained by the at least two latches and between the at least two latches and the head portion of the plug.  However, Nakazato fails to explicitly disclose the configuration of the latch wherein the first half of the latch is larger than the second half of the latch.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the configuration of the latch to accommodate the opening in which it is positioned and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 	Regarding claims 3-7, Nakazato discloses the invention as claimed above but fails to explicitly disclose wherein the first half and the second half form a klapan-helix, concave, convex, etc. shape.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the configuration of the latch to accommodate the opening in which it is positioned and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 	Regarding claims 8-11, Nakazato discloses the invention as claimed above but fails to explicitly disclose wherein each latch/plug comprises a thermoplastic elastomeric material.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the latch to fit the intended conditions in which the latch will be used and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 	Regarding claim 12, Nakazato discloses a wall 40 extending from the respective base 41 of the latch but fails to explicitly disclose wherein said wall having a thickness of 0.5 mm to 1.0 mm.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the wall thickness to any number of ranges (i.e. 0.5 mm to 1.0 mm) disclosed by In re Aller, 105 USPQ 233. 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675